DETAILED ACTION
Claims 1–12 are currently pending in this Office action.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022 has been entered.
 
Information Disclosure Statement
	The information disclosure statement (IDS), filed on June 23, 2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Braier on June 30, 2022.

The application has been amended as follows: 
In claim 1 line 8 between “plasticizer” and the period mark insert:
		 --- relative to 100 parts by mass of the ethylene acrylate rubber ---
In claim 2 line 2 between “silica” and the period mark insert:
		--- relative to 100 parts by mass of the ethylene acrylate rubber ---

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is Kikuchi et al. (JP 2005-120124 A, machine translation).  Kikuchi teaches a rubber composition comprising 100 parts by weight (pbw) of ethylene acrylic rubber, 0.5 to 5 pbw of a polyamine; and 10 to 40 pbw of a plasticizing agent. ¶ 18. The polyamine compound is a vulcanizing agent such as hexamethylene diamine or hexamethylenediamine carbamate, among others. Id. at ¶ 15. Example 3 of Kikuchi contains 100 pbw of ethylene acrylic rubber (AEM), 20 pbw of polyether ester-based plasticizer (Plasticizer-1, which is commercial plasticizer RS735), and 1.25 pbw of a derivative of a polyvalent aliphatic amine (hexamethylene diamine carbamate or HMDAC). Id. at ¶¶ 28–30, 41, Table 1. The present specification at Par. 27 identifies commercial plasticizer RS735 as possessing a Solubility Parameter (SP) value of 7 or more.  While Kikuchi teaches an amount of plasticizer that overlaps the presently claimed range and its Par. 17 teaches trimellitic acid type plasticizer, it does not disclose or suggest the SP value of the trimellitic acid type plasticizer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763